Rombauer, P. J.,
delivered the opinion of tbe court. Tbe defendant was indicted, tried and convicted, for selling liquor without a license, and appeals. He complains of tbe insufficiency of tbe indictment, and of tbe rendition of tbe judgment against him upon insufficient proof. It is needless- to discuss tbe first point made, because we are clear that the second is well taken and necessarily results in a reversal of tbe judgment.
Upon tbe trial of tbe cause, the state gave no evidence whatever showing, or tending to show, in what *52county the alleged offense was committed. This omission, under the uniform ruling in this state, is fatal to the verdict. State v. Milter, 71 Mo. 90; State v. Hughes, 82 Mo. 86; State v. McKay, 20 Mo. App. 149, and cases cited.
The judgment is reversed and the defendant discharged.
All the judges concur.